EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Claudia Schultze (Reg. No. 60,016) on July 29, 2022.
The application has been amended as follows: 

In the claims:

1. (Currently amended) Process for the removal of acetone and a ketazine from an aqueous polyurethane dispersion comprising: 
providing an aqueous polyurethane dispersion containing acetone and a ketazine, wherein the ketazine is a reaction product of acetone and hydrazine; 
removing the acetone by distillation of the aqueous polyurethane dispersion at a selected pressure and an increasing vapour temperature until reaching a vapour temperature at which removal of the acetone is achieved; and 
continuing distillation at the selected pressure and an increased vapour temperature until removal of the ketazine is achieved; wherein the increased vapour temperature constantly exceeds the vapour temperature at which removal of the acetone is achieved by no more than 10%.  

2. (Previously presented) Process according to Claim 1, wherein the selected pressure is at least 120 mbar and the increased vapour temperature is at most 53°C.  

3. (Currently amended) Process according to Claim 2, wherein a 

4. (Previously presented) Process according to Claim 2, wherein the removing of acetone by distillation is commenced with a bottom temperature of at most 45°C and the continuing distillation is performed with an increased bottom temperature of up to a maximum of 53°C.  

5. (Previously presented) Process according to Claim 1, wherein the vapour temperature at which removal of the acetone is achieved is 48°C, and the continuing distillation takes place for at least two hours.  

6. (Previously presented) Process according to Claim 2, wherein the selected pressure does not exceed 140 mbar.  

7. (Currently amended) Process according to Claim 1, wherein more than 90% of the ketazine originally present in the aqueous polyurethane dispersion is removed.  

8. (Previously presented) Process according to Claim 1, wherein the polyurethane of the aqueous polyurethane dispersion was constructed by chain extension of an isocyanate-functional prepolymer with hydrazine.  

9. (Previously presented) Process according to Claim 1, wherein the ketazine content of the aqueous polyurethane dispersion at the end of the continuing distillation is below 1000 ppm.



* * * * *


EXAMINER’S COMMENT
Pending Claims
Claims 1-9 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claims 1-9 has been overcome by amendment.
The objection to the specification has been overcome by amendment.
The rejection of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.

Allowable Subject Matter
Claims 1-9 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
July 29, 2022